Case: 1:19-cr-00166-DAP Doc #: 4 Filed: 03/20/19 1 of 9. Page|D #: 15

 

lN THE UNITED STATES DISTRICT COURT
FOR THE N©RTHERN DlSTRlCT OF OHIO

 

 

EASTERN DIVlSlON
UNITED STATES OF Al\/IERICA, ) IN F 0 R M A T l 0 N
)
Plaintiff, ) reg : jt " q `- ' § _;» ,.»;; iz.» §§
v. ) CASE NO.
) Title l8, United States Code,
WILLlAl\/l KOZERSKL ) Section 1343
)
Defendant. )

GENERAL ALLEGATIONS §§ la § § § § §M§§o§§§

At all times relevant to this lnformation, unless otherwise specified:

 

l. The United States Department of Veterans Affairs (“the VA”) was a department
of the United States government
The Service-Disabled Veteran-Owned Small Business Program
2. Congress established programs to assist service-disabled veterans,
including the Service-Disabled Veteran-Owned Small Business program (“SDVOSB”). The
program allowed Federal contracting officers to restrict competition for certain contracts to
SDVOSBs.
3. ln order to participate in the SDVOSB program and bid on SDVOSB set-aside
contracts, a service-disabled veteran (“SDV”) had to meet the following criteria:
(l) Have a service-connected disability determined by the Department of
Veterans’ Affairs (“the VA” or “VA”) or Department of Defense (“DoD”);
(2) Unconditionally own 51% of the SDVOSB, in which ownership was

direct;

Case: 1:19-cr-00166-DAP Doc #: 4 Filed: 03/20/19 2 of 9. Page|D #: 16

(3) Receive 51% of profits and/or the annual distribution profits paid on the
Stocl< for the SDVOSB;
(4) Control the day-to-day management, daily operations, and long term
decision making of the SDVOSB;
(5) Hold the highest officer position in the SDVOSB, to include control of the
board of directors, if applicable; and
(6) The business must be small under size requirements set by SBA for the
particular NAlCS code assigned to the procurement
4. Federal departments and agencies, including the VA, relied on the accuracy and
honesty of self-certifications by the SDVOSBS that they were, in fact, owned and controlled by a
SDV and otherwise met the eligibility requirements for an SDVOSB contract
5. SDVOSBS were required to regularly submit certifications regarding their
eligibility to participate in the program SDVOSBS submitted these certifications through on-
line services, including the Central Contractor Registry (CCR), the Online Representations and
Certifications Application (ORCA), the VA’s Center for Veterans Enterprises (“vetbiz.gov”),
and, after July 2012, the System for Award l\/Ianagement (“SAl\/l”).
6. The CCR server was located in Battle Creek, l\/lichigan.
7. The ORCA server was located in Sterling, Virginia.
8. Once an SDVOSB was awarded a federal contract the SDVOSB submitted
invoices to the VA’s Financial Service Center (“FSC”) in Texas.
9. ln 2009 and 2010, the VA solicited bids for the following SDVOSB set-aside

contracts :

Case: 1:19-cr-00166-DAP Doc #: 4 Filed: 03/20/19 3 of 9. Page|D #: 17

a. The Cleveland Veterans Affairs l\/ledical Center (“VAMC) Pharmacy
EXpansion Project;
b. The Cleveland VAl\/lC General Renovations Project;
c. The Detroit VAMC Pharmacy l\/lixing Room Project;
d. The Ann Ann Arbor VAl\/IC Radiology Proj ect;
e. The Ann Arbor VAl\/IC Linear Accelerator Project; and
f. The Ann Arbor Site Security Lighting Project.
lO. Bidding on these projects was limited to qualified SDVOSBS.
Defendant and CA Services
ll. CA Services was a limited liability company incorporated in the State of
l\/lichigan. CA Services was engaged in general construction and government contracting
services and did business in l\/lichigan, Cleveland, Ohio, area and elsewhere
12. Defendant WILLIAM KOZERSKI and CA Services held out Service Disabled
Veteran l (“SDVl) as the owner and primary point of contact for CA Services, when, as
Defendant well knew, SDVl was not the owner of CA Services, SDVl did not control the day-
to-day management of CA Services, and SDVl did not receive 51% or greater of CA Services’
profits. l

CoUNTi
(18 U.s.C. §1343)

The United States Attorney charges:
l3. The allegations set forth in paragraphs l through 12 of this Information are

realleged and incorporated by reference as if fully set forth herein.

Case: 1:19-cr-00166-DAP Doc #: 4 Filed: 03/20/19 4 of 9. Page|D #: 18

The Scheme to Defraud
14. From in or around January 2007, and continuing to in or around February 2015, in
the Northern District of Ohio, Eastern Division, and elsewhere, Defendant WlLLlAl\/l
KOZERSKI and others known and unknown to the United States Attorney devised a scheme to
defraud and to obtain property by means of false and fraudulent pretenses, representations, and

promises by unlawfully obtaining the following VA contracts under the SDVOSB program:

 

 

 

 

 

 

 

 

Contract Origiiial Coiitract Award Date Amount paid to
Award Amount ` CA Services
Detroit VAl\/IC $655,447 l\/larch 16, 2009 $750,966.72
Pharmacy Mixing
Room Project
Ann Arbor VAl\/IC $431,000 June 19, 2009 $494,065.15
Radiology
Construction
Cleveland VAMC $3,700,000 September 29, 2009 $4,469,644.74
Pharmacy Expansion
Ann Arbor VAl\/lC $151,000 June 4, 2010 $161,485.65
Site Security Lighting
Cleveland VAMC $1,720,000 June 9, 2010 $1,972,295.77
General Renovations
Ann Arbor VAl\/IC $2,645,000 June 25, 2010 $4,042,785.42
Linear Accelerator
Total $9,302,447 $11,891,243.45

 

 

 

 

 

15. lt was part of the scheme that Defendant, and others, fraudulently claimed that
CA Services met the requirements of an SDVOSB and participated in an ongoing scheme to
defraud by making false and fraudulent representations to the VA that CA Services met the
requirements of an SDVOSB. Defendant knew throughout the execution of the scheme that no
one at CA Services was a SDV and that SDVl did not actually have a role in the operations of

CA Servic`es.

 

CaSe: 1219-Cr-00166-DAP DOo #Z 4 Filed: 03/20/19 5 Of 9. Pargen|D #Z 19 7

16. ln furtherance of the scheme to defraud, Defendant and one or more of his co-
conspirators committed overt acts in the Northern District of Ohio, Eastem Division, and
elsewhere, including the following:

a. On or about July 28, 2008, Defendant and others registered CA Services in
the ORCA database. As part of this re gistration, Defendant acknowledged the requirements for
an SDVOSB and identified SDVl as the primary point of contact, with Defendant and J.l\/l. as
the alternate point of contacts The email address and physical addresses for SDVl, Defendant,
and J.l\/l. were all the same (contracting@c-a-services.net and 340 Bagley St., Pontiac, Ml
48341).

b. On or about July 31, 2008, Defendant and his co-conspirators falsely
reported in CA Services’ VetBiz registration that SDVl was the owner of CA Services.

c. On or about l\/larch 2, 2009, Defendant and his co-conspirators, in support
l of CA Services application for VA set-aside contract #251C0517 (Detroit VAMC Pharmacy
l\/Iixing Room Project), falsely represented that CA Services qualified as an SDVOSB. Based on
these false and fraudulent representations, the VA awarded CA Services with this contract

d. On or about June 5 , 2009, Defendant his co-conspirators, in support of CA
Services application for VA set-aside contract #251C0570 (Ann Arbor VAl\/IC Radiology
Construction Project), submitted false and fraudulent documents, falsely representing that CA
Services qualified as an SDVOSB and purportedly signed by SDVl on behalf of CA Services,
when, in fact, SDVl had not signed the document and had no knowledge or involvement in
soliciting this SDVOSB set-aside contract Based on these false and fraudulent representations,

the VA awarded CA Services this contract

nicase: 1:'19-¢r-oolee-DAP Do'c’#': 4 Filed:703/20/19 eof9. PagelD #: 2077

e. On or about September 2, 2009, Defendant and his co-conspirators falsely
certified in ORCA that CA Services qualified as an SDVOSB and identified SDVl as the point
of contact for CA Services, even though, and as Defendant well knew, SDVl had no role in CA
Services.

f. On or about September 23, 2009, Defendant and his co-conspirators, in
support of CA Services application for `VA set-aside contract #250C0454 (Cleveland VAl\/IC
Pharmacy Expansion Proj ect), submitted false and fraudulent documents, falsely representing
that CA Services qualified as an SDVOSB and purportedly signed by SDVl, when, in fact,
SDVl had not signed the document and had no knowledge or involvement in soliciting this set-
aside SDVOSB contract Based on these false and fraudulent representations, the VA awarded
CA Services this contract

g. On or about December 28, 2009, CA Services, through Defendant and his
co-conspirators, registered CA Services in the CCR and falsely identified SDVl as the primary
point of contact for the company.

h. On or about April 23, 2010, Defendant and his co-conspirators, in support
of CA Services application for `VA set-aside contract #251C0852 (Ann Arbor VAl\/IC Linear
Accelerator Project), submitted false and fraudulent documents, falsely representing that CA
Services qualified as an SDVOSB and purportedly signed by SDVl, when, in fact, SDVl had

not signed the document and had no knowledge or involvement in soliciting this set-aside

l SDVOSB contract Based on these false and fraudulent representations, the VA awarded CA

Services this contract

Casé:'i:'lQ-cr-oolee-DAP Doc #: 4 F'iled:' oa/20/19 70f9. PagelD #: 2'1'

i. On or about April 27, 2010, Defendant and his co-conspirators, in support
of CA Services application for VA set-aside contract #250€0542 (Cleveland VAl\/fC General
Renovations Proj ect), submitted false and fraudulent documents, falsely representing that CA
Services qualified as an SDVOSB and purportedly signed by SDVl, when, in fact, SDVl had
not signed the document and had no knowledge or involvement in soliciting this set-aside
SDVOSB contract Based on these false and fraudulent representations, the VA awarded CA
Services this contract l

j. On or about April 28, 2010, Defendant facilitated the submission of VA
form 0877, which purported to have been signed by SDVl and affirmed that CA Services
complied with all of the eligibility requirements of an SDVOSB.

k. On or about May 6, 2010, Defendant, in support of CA Services
application for VA set-aside contract #251C0823 (Ann Arbor VAMC Site Security Lighting),
submitted false and fraudulent documents, falsely representing that CA Services qualified as an
SDVOSB and purportedly signed by SDVl, when, in fact, SDVl had not signed the document
and had no knowledge or involvement in soliciting this set-aside SDVOSB contract Based on
these false and fraudulent representations, the VA awarded CA Services this contract

l. At some time in or around 2010, Defendant and his co-conspirators
created a false and fictitious CA Services’ email account that purported to be affiliated and used
by SDVl, in connection with J.R’s work for CA Services. ln truth and in fact, and as Defendant
then well knew, SDVl had no role in CA Services business operations at that time and never
used or accessed any CA Services email account

m. On or about l\/lay 7, '2010, Defendant caused a letter to be sent to the VA

that purported to be from SDVl, and contained numerous false statements, including: (l) that

Case§'l:lQ-cr-oolee-DAP Doc #: 4 Filed: 03/20/19 serial 'Page'lD #: 22

SDVl exerted financial and management control over substantive “day to day” management
issues at CA Services, (2) SDVl maintained the large majority of ownership - and all control -
of CA Services, and (3) that Defendant’s role with CA Services was limited to “controller and
financial manager” for SDVl.

n. On or about June 10, 2010, Defendant sent or caused to be sent an email
from the fictitious SDVl CA Services email account, to the VA, in connection to the Cleveland
VAMC General Renovations Proj ect.

o. On or about April 14, 2011, Defendant and his co-conspirators registered
CA Services in ORCA and confirmed that they understood the requirements of an SDVOSB.
SDVl was listed as the point of contact for CA Services.

p. On or about April 13, 2012, Defendant and his co-conspirators re-
registered CA Services in ORCA and again confirmed that they understood the requirements of
an SDVOSB, as well as listing SDVl as the point of contact for CA Services

q. v ln or around June 2014, Defendant and his co-conspirators registered CA
Services with numerous other government-contracting databases, and listed SDVl as the point of
contact for CA Services.

17. As a result of Defendant and his co-conspirators’ misrepresentations and false and
fraudulent statements, the federal government paid CA Services a total of $11,891,243.45 for the
six SDVOSB contracts

The Use of lnterstate Wires

18. On or about June 27, 2014, in the Northern District of Ohio and elsewhere,

Defendant, for the purpose of executing and attempting to execute the scheme and artifice to

defraud described above, transmitted and caused to be transmitted by means of wire

' Case: 1:19-c'r-oolee-DAP boc #:"4 'Fileol: oa/zo/iao oto. PagelD #§ 2731

communication in interstate commerce, writings, signs, signals, pictures and sounds, to wit:
Defendant caused a false and fictitious registration and certification document to be submitted
electronically to the System for Award l\/lanagement, a government contracting database, in
which CA Services falsely identified SDVl as the point of contact for CA Services.

in violation or Titio is, United states codo, section 1343

JUSTIN E. HERDMAN
United States Attorney

/?/ o ,

 

ROBERT W. KERN
Chief, White Collar Crimes Unit

